Citation Nr: 0728925	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision, in which the RO 
denied service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) in June 2004, and the RO issued 
a statement of the case (SOC) in September 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) that same month.

In December 2004, the veteran testified during an RO hearing; 
a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
the veteran's alleged in-service stressful experience; the 
veteran also has not provided sufficient information for VA 
to further attempt to independently corroborate any such 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2004 rating decision 
reflects initial adjudication of the claim after the issuance 
of such notice.  Hence, the January 2004 letter-which meets 
the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the veteran was told that it was his 
responsibility to ensure that records not in the possession 
of the Federal Government were received.  Moreover, the 
claims file reflects that he has submitted evidence in 
support of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).

Regarding Dingess/Hartman, the Board finds that the veteran 
has not been informed as to how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations; however, as the decision herein 
denies the claim for service connection, no disability rating 
or effective date is being, or is to be, assigned; hence, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records and post-service VA 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  In the absence of sufficient 
information to allow for the verification of a stressor, an 
examination is not warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The Board notes that VA treatment records dated from August 
2001 to 2004 indicate that the veteran has been diagnosed 
with PTSD in accordance with regulatory criteria.  That 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that the claimed stressor actually occurred-has not been 
met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records show that his 
military occupational specialty (MOS) was "Turbine Engine 
Repairman".  In addition, although he received the Republic 
of Vietnam Campaign Medal with 60 Device, Vietnam Service 
Medal with One Bronze Service Star, and the Republic of 
Vietnam Gallantry Cross, these awards do not indicate that he 
participated in combat during his period of service.  As 
there is no evidence that the veteran engaged in combat with 
the enemy or that any of the alleged stressors were combat 
related, corroboration of the claimed in-service stressors is 
required.

As his stressor for PTSD, the veteran has asserted that his 
unit was subject to rocket attacks while he was in Vietnam.  
Although the veteran identified a stressor, the service 
records associated with the claims file do not verify any 
such stressor, nor has the veteran furnished any such 
evidence that verifies any of his claimed stressors.  
Although VA has a duty to verify any stressor through the 
Joint Services Records Research Center (JSRRC), for which the 
veteran provides adequate information, the Board finds that 
the veteran did not provide sufficient information to allow 
verification of his claimed stressor.  In this regard, the 
Board notes that during the December 2004 RO hearing, the 
veteran was asked by the Hearing Officer for the dates of the 
rocket attacks.  However, the veteran was not certain of the 
dates that they occurred and stated that he could not 
remember.  Therefore, the RO's decision not to request 
verification from JSRRC is consistent with its duty to assist 
under the VCAA and with VA's Adjudication Manual, as the 
veteran has not supplied sufficient information to make such 
a request.

"In the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records."  38 C.F.R. § 
3.159(c)(2)(i).  Here, the veteran did not provide sufficient 
information to conduct such a search.  This is confirmed by 
VA's adjudication manual, which during the time period of 
this appeal instructed VA in developing claims for service 
connection for PTSD to request specific details of the 
claimed in-service stressors, including dates, places, and 
units of assignments.  See VA Adjudication Manual, M-21, Part 
III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004).  
Significantly, the manual also stated that requests to U.S. 
Armed Services Center for Research of Unit Records (CRUR) 
must include, among other things, a two-month specific date 
range during which the claimed stressors occurred.  See M-21, 
Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most 
recent rewrite of the Manual retains this requirement.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to 
JSRRC should include month and year during which the 
stressful event occurred and noting that JSRRC will research 
records dated 30 days before and 30 days after).  As the 
veteran has not identified a two-month period for his claimed 
stressor, the RO is not required to submit a request to 
JSRRC.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street.").

As there is no credible evidence that the claimed in-service 
stressor occurred - an essential criterion for establishing 
service connection for PTSD - the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, absent any credible evidence 
verifying the occurrence of any alleged in-service stressor 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


